Citation Nr: 1448973	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Accredited Agent


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1977 to October 1980, and from March 1984 to July 1987.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In May 2010, the Board remanded the matter for additional development, including to obtain a VA medical opinion.  In November 2011, the Board remanded the matter again after finding that the additional development instructed by the May 2010 Board remand had not been completed because the associated VA medical opinion was inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The matter was returned to the Board.

In May 2014, the Veteran's representative requested a Board hearing at a local VA office (Travel Board Hearing).  For this reason, the issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In the May 2014 VA Form 9, the Veteran's representative indicated that the Veteran desired a Travel Board hearing.  For this reason, a remand to satisfy the hearing request is warranted.  See 38 C.F.R. §§ 20.700, 20.704(a) (2014); see also 38 U.S.C.A. § 7107 (West 2002 & Supp. 2013) (pertaining specifically to hearings before the Board).

Additionally, the May 2014 representative letter indicated that the April 2014 VA medical opinion is inadequate.  Specifically, the representative asserted that the April 2014 VA examiner failed to consider all the evidence when providing the medical opinion on unemployability.  The representative identified pertinent evidence that was not a part of the record reviewed by the April 2014 VA examiner, including treatment records for the period from December 2011 when the Veteran was incarcerated, and for the period from June 2013 when the Veteran was treated at a psychiatric hospital.  As this issue is being remanded for the purpose of conducting a Travel Board hearing before a Veterans Law Judge, the Board will not at this time direct any additional development in this case. 

Accordingly, the issue of entitlement to TDIU is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

